DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 36-55 are pending and have been examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating with extract oil and/or oleoresin combination , does not reasonably provide enablement for the scope of synergistic compositions among the myriad of herbal compositions, as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 


(1) The nature of the invention, (2) the breadth of the claims, and (3) The state of the prior art:
The instant claims are drawn to a composition comprising a combination of extracts from two or more of: Ocimum basilicum (basil), Agathosma betulina, Cinnamomum cassia (cassia), Cinnamomum verum (bark of Cinnamomum), and Apiumgraveolens (celery) (see claims 36-52), and to methods of treating therewith (claims 53 and 54-55), however, taken together with the specification imply a claimed breadth greater than supported by the disclosure. 
It is noted that the prior art, for example WO 2016122889 A1 teaches providing polyphenols extracts from plants for therapeutics, including from sweet basil (O. basilicum/basil) and Chinese cassia (C. cassia) (see ‘889 at page 94) and for treating conditions including diarrheal conditions (including teaching for treating ulcerative colitis and Crohn’s disease symptoms (among others; see ‘889, page 7 at para 2) . It is noted that it would have been obvious to provide effective amounts of each individually, and as they are taught as useful for the same purpose therein (see page 6 at para. 4 through page 7 at para 3) and would have been also obvious to have combined in a single composition therefor for treating diarrheal conditions (see 35 USC 103 grounds below). However the instantly rejected claims under the present grounds are distinguished as the composition is drawn to a “synergistic” herbal composition.

(4) the predictability or unpredictability of the art, and (5) the relative skill of those in the art:
ipso facto unpatentable. Since the synergism remains largely unsolved, means for making the composition as instantly claimed for the scope embraced thereby  is highly unpredictable, and remained beyond the skill of one in the art. Accordingly one would turn to the instant disclosure and examples for additional guidance and direction.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples, (8) The quantity of experimentation necessary:
The specification has provided finite guidance as to the combinations of (see page 9 and corresponding figures 3-6) as follows: “(B)…Buchu [Agathosma betulina] leaf oil and cassia oil, (C) cinnamon bark oil and celery seed oil and a (D) combination of buchu leaf oil, basil oleoresin, cassia oil, cinnamon bark oil and celery seed oi” and a formulation comprising “a combination of Basil oil, Cinnamon bark oil, Cassia oil and Buchu leaf oil”. Still further, the specification further identifies procuring the plant materials useful in the composition as (see page 10): Basil oleoresin extracted from Ocimum basilicum, Buchu leaf oil extracted from Agathosma betulina, Basil oil extracted from Ocimum basilicum, Cassia oil extracted from Cinnamomum cassia, Cinnamon bark oil extracted from Cinnamomum verum, and Celery seed oil extracted from Apium graveolens. 
However, the specification does not provide for the scope of materials claimed in that the synergistic effect required of the claims is not demonstrated for the variety of plant parts and materials claimed. As stated above, synergy is highly unpredictable and an unexpected property based on the individual ingredients and the burden is therefore upon the disclosure to provide for delineating the compositions (the materials, combinations thereof, and proportions) having the claimed the synergistic property.
Furthermore, extract materials are highly dependent upon the method by which the extract is conducted and which materials (e.g. which plants and parts thereof) are provided. Although the specification is gleaned upon for understanding and support of the claims and definitions of the terms therein, the specification is not read into the claims. Where Applicant's claims are drawn to unexpected properties of the instantly claimed invention (i.e. synergy), it is thereby also noted that the scope of the claims are not commensurate with the evidence of record in the specification. For example, claims are drawn to composition with a scope of any two or more of the claimed herbal species (see claim 1 for example) and any part(s) thereof merely being “extracted” and somehow being “synergistic” and “anti-diarrheal”, although what the “synergy” is and how or if it includes the “anti-diarrheal” function is not so included in the claims, and the claims are not commensurate with the disclosed evidence of the unexpected/synergy. Furthermore the dependent claims taken as a whole do not remedy the synergy matter and are therefore included as rejected as depending from the rejected base claim.
Considering the state of the art as discussed by Von Matlzahn et al ‘889 and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to make or use the invention as instantly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Von Matlzahn et al (WO 2016122889 A1).
The instant claims are drawn to administering a composition comprising a combination of extracts from two or more of: Ocimum basilicum (basil), Agathosma betulina, Cinnamomum cassia (cassia), Cinnamomum verum (bark of Cinnamomum), and Apiumgraveolens (celery) (see claims 53-55)
WO 2016122889 A1, however, teaches providing polyphenols extracts from plants for therapeutics, including a combination of materials from: sweet basil (O. basilicum/basil) and Chinese cassia (C. cassia) (see ‘889 at page 94). 
Although the reference does not expressly teach (does not anticipate under 35 USC 102) a single composition containing the above identified combination of materials as instantly claimed, the individual “two or more” materials are taught therein (see claims 53-55; ‘889 at page 94), including teaching sweet basil (O. basilicum/basil) and Chinese cassia (C. cassia) were known in the art and would have been obvious to one of skill at the time of the instant invention effective filing date to have provide effective amounts of each individually and as they are taught as useful for the same purpose therein (see page 6 at para. 4 through page 7 at para 3), and accordingly these individual materials known for the same purpose would have been also obvious to have combined in a single composition therefor (see MPEP 2144.04), and because the 
The cited ‘889 reference is relied upon for the reasons discussed above.  If not expressly taught thereby, based upon the overall beneficial teaching provided by this reference with respect to treating patients and the various intestinal and additional conditions in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., determining one or more suitable amounts and proportions of ingredients in which to perform such a treating), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.


 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/            Primary Examiner, Art Unit 1655